Exhibit 10.1

 



EQUITY COMPENSATION AGREEMENT

 

THIS EQUITY COMPENSATION AGREEMENT (this “Agreement”) made as of the 1st day of
September 2017, between BIONIK LABORATORIES CORP, a corporation incorporated
under the laws of the state of Delaware (hereinafter referred to as the
“Issuer“) and 4A Consulting & Engineering, a consulting company located 18
Chemin de la Vierge Noire 38700 La Tronche, France (hereinafter referred to as
the “Recipient“, the Issuer and the Recipient being hereinafter referred to as
the “Parties”).

 

WHEREAS the Issuer has entered into that certain consulting agreement with the
recipient, as amended, pursuant to which the Recipient is to provide certain
strategic and consulting services to the Issuer the “Consulting Agreement”); and

 

WHEREAS the Issuer desires to supplement the compensation of the Recipient in
connection with the Consulting Agreement, in the form of certain equity grants
to be made by Issuer, to be issued under the terms of an equity incentive plan
to be adopted by the Issuer;

 

NOW, THEREFORE, THIS AGREEMENT witnesses that the Parties have agreed to the
terms and conditions of the equity compensation to be provided by the Issuer to
the Recipient, as set forth below:

 

1.                  Grant of Initial Stock Option. A grant of a stock option
(with an exercise price equal to the fair market value of the underlying shares
determined on the date of grant, and with an expiration date that is the tenth
(10th) anniversary of its date of grant) (the “Initial Option”) representing a
right to acquire 6% of the aggregate amount of outstanding common stock and
exchangeable shares of the Issuer as soon as practicable following the effective
date of this Agreement. 1/6 of the Initial Option (for 1% of the outstanding
equity of the Issuer) will be vested and exercisable as of its date of grant,
and the unvested portion of the Initial Option will become vested and
exercisable as follows:

 

(a)               50% of the Initial Option that is not vested as of the date of
grant shall become vested in 5 equal annual installments on each of the five
anniversaries of the Recipient’s date of appointement; and

 

(b)               The other 50% of the Initial Option that is not vested as of
the date of grant shall potentially become in 5 equal separate traunches
annually based on the Recipient’s achievement of annual performance goals to be
established by the board of directors of Bionik Canada, in consultation with the
Recipient. The extent to which each separate traunche becomes vested shall be
determined by reference to the Recipient’s annual performance as measured by
reference to the performance targets set for that performance period. In the
event a specific traunch is not fully vested, that traunche shall not be
forfeited, but shall remain outstanding, and may become vested as a result of
the Recipient’s future performance at an above target level or as a result of
accelerated vesting on the occurrence of any other event that triggers
accelerated vesting under this Agreement.

 

2.             Accelerated Vesting. Notwithstanding anything herein to the
contrary, the Initial Option, including any portion that is subject to vesting
based on the period of the Recipient’s service and any portion that is subject
to vesting on the basis of performance, shall be fully vested on the occurrence
of any of the following conditions:

 

 

 



(a)               A Change in Control (as defined in the 2014 Equity Incentive
Plan, as amended); provided, however, that a Change in Control shall also
include a transaction affecting Bionik Canada, that would constitute a Change in
Control by applying that definition as though Bionik Canada were the Issuer);

 

(b)               Termination of the Consulting Agreement or any other similar
change that would constitute or be tantamount to a “separation from service” (as
that phrase is used for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), other than where such termination is by the
Issuer for “Cause” (as defined in the 2014 Equity Incentive Plan, as amended) or
where such termination is by reason of the Recipient’s voluntary resignation
other than for “Good Reason” (as hereinafter defined).

 

(c)               For these purposes, the Recipient shall be deemed to have
resigned for “Good Reason” only under the following circumstances:

 

(i)                 There has been a material reduction in the Recipient’s
compensation or responsibilities, a disagreement in the strategy to be pursued
by the Issuer as proposed by the Recipient under the Consulting Agreement, or a
requirement that the Recipient relocate more than 50 miles away from his current
principal work place without his consent; and

 

(ii)              The Recipient must have provided notice of the existence of
any condition claimed to be Good Reason within three (3) months of its initial
existence, and the Issuer must have failed to correct such condition within
thirty (30) days of receipt of such notice.

 

3.             Miscellaneous Provisions.

 

(a)               Headings. The division of this Agreement into articles and
sections and the insertion of headings are for the convenience of reference only
and shall not affect the construction or interpretation of this Agreement.

 

(b)               Assignment. This Agreement shall be personal as to the
Recipient and shall not be assignable by the Recipient subject to the terms
herein. This Agreement shall enure to the benefit of and be binding upon the
heirs, executors, administrators and legal personal representatives of the
Recipient and 4A, as applicable, and the successors and permitted assigns of the
Issuer.

 

(c)               Entire Agreement. This Agreement and the documents and
agreements referenced herein constitute the entire agreement between the parties
with respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between the parties hereto with respect thereto,
whether verbal or in writing. There are no other written or verbal
representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory between the parties.

 



 

 

 

(d)               Amendments. No amendment to this Agreement shall be valid or
binding unless set forth in writing and duly executed by both of the parties
hereto. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by any party.

 

(e)               Severability. If any provision of this Agreement is determined
to be invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.

 

(f)                Further Acts. The parties shall do all such further acts and
things and provide all such assurances and deliver all such documents in writing
as may be required, from time to time in order to fully carry out the terms,
provisions and intent of this Agreement.

 

(g)               Notice. Any demand, notice or other communication to be given
in connection with this Agreement shall be given in writing by personal
delivery, electronic delivery or by registered mail addressed to the recipient
as follows:

 

Leslie Markow – CFO

Bionik Laboratories Inc.

483 Bay Street, Office N105

Toronto, Ontario M5G 2C9

Telephone: (416) 640-7887 x 508

Email:          lm@bioniklabs.com

 

and

 

André-Jacques Auberton-Hervé

4A Consulting & Engineering

18, Chemin de la Vierge Noire

38700 La Tronche, France

Telephone : +336. 8656.7758

Email : andre.auberton@4a-ce.com

 

or such other address, individual or telecopy number, or by email as may be
designated by either party to the other in accordance herewith. Any notice given
by personal delivery will be conclusively deemed to have been given on the day
of actual delivery of the notice and, if given by registered mail, on the third
day, other than a Saturday, Sunday or statutory holiday in Ontario, following
the deposit of the notice in the mail. If the party giving any notice knows or
ought reasonably to know of any difficulties with the postal system that might
affect the delivery of mail, any such notice may not be mailed but must be given
by personal delivery. In the case of electronic delivery, on the same day that
it was sent if sent on a business day and the acknowledgement of receipt is
received by the sender before 5:00 p.m. (in the place of receipt) on such day,
and otherwise on the first business day thereafter.

 

(h)               Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to its conflict of law rules.

 



 

 

 

(i)                 Securities Regulatory Authority Requirement. The Issuer and
the Recipient acknowledge that this Agreement shall be subject to compliance
with any applicable rules, regulations and policies of any stock exchange or
exchanges on which any securities of the Issuer may from time to time be listed
and any other securities authority having jurisdiction.

 

(j)                 Time of the Essence. Time shall be of the essence in this
Agreement.

  

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first written above.

 

SIGNED, SEALED AND DELIVERED ) 4A CONSULTING & ENGINEERING   )   in the presence
of )     )        

 

Witness   André-Jacques Auberton-Hervé           BIONIK LABORATORIES CORP.      
      per:   Authorized Signing Officer           I have authority to bind the
corporation.                 Name Printed                 Title

 



 

 